Case 1:19-cr-00869-ER Document 106-3 Filed 09/10/21 Page 1 of 5




   Exhibit C
                 Case 1:19-cr-00869-ER Document 106-3 Filed 09/10/21 Page 2 of 5




From:                              Hartman, Scott (USANYS) <Scott.Hartman@usdoj.gov>
Sent:                              Monday, December 7, 2020 10:06 PM
To:                                Reisner, Lorin L; Tarlowe, Richard; Reich, Andrew D
Cc:                                Imperatore, Edward (USANYS); Lenow, Jared (USANYS); Troy, Rachel (USANYS)
                                   [Contractor]
Subject:                           United States v. Neil Cole, 19 Cr. 869 (ER)
Attachments:                       2020.12.07 United States v. Neil Cole - Discovery Letter.pdf; 2020.03.23 - Cole 404(b)
                                   Notice - Final.pdf


Dear Lorin, Rich, and Andrew:

Enclosed is a cover letter providing additional discovery, including discovery related to the attached notice under Rule
404(b) that we sent to you on March 23, 2020. The production has been made available to you on USAFx, our file
sharing site here: https://usafx.app.box.com/folder/                  .

As you'll remember, the evidence described in the March 23 letter relates to concerns about accounting improprieties
that arose at Candie's in or about 1999, while Mr. Cole was CEO of that company. In the course of preparing for trial, we
have firmed-up our intentions with respect to this evidence, which, as we previously informed you, we will offer both as
direct evidence of the conduct charged in this case and under Rule 404(b).

Currently we do not intend to argue to the jury that Mr. Cole or anyone else engaged in wrongdoing at Candie's. Rather,
we expect to prove-up the facts described in our Rule 404(b) notice, including the existence of the internal investigation
and the concerns about round-trip transactions raised by auditors at Candie's, to establish Mr. Cole's knowledge and
understanding of the relevant accounting rules and the types of issues that could be of concern to accountants, auditors,
and regulators in transactions that involve money flowing in two directions.

We have obtained the SEC's records from the Candie's investigation, which are voluminous, as well as the archived
records from the investigation by our Office. Based upon our review of these records, we have produced the discovery
that we believe is required under Rule 16, Brady, and Giglio, given the limited scope and purpose of this proof. If you
would still like to review the archives yourselves, we are willing to make them available. Please let us know.

Hope you are well.

Scott

Scott Hartman
Assistant United States Attorney
United States Attorney's Office
Southern District of New York
One St. Andrew's Plaza
New York, NY 10007
Tel: (212) 637-2357
Cell: (917) 836-3837




                                                             1
        Case 1:19-cr-00869-ER Document 106-3 Filed 09/10/21 Page 3 of 5
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                    December 7, 2020
By Email & USAFx

Lorin L. Reisner, Esq.
Richard C. Tarlowe, Esq.
Andrew D. Reich, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064

       Re:      United States v. Neil Cole, 19 Cr. 869 (ER)

Dear Counsel:

       This letter provides additional discovery. Specifically, the Government has attached the
following materials, which are being produced pursuant to the Protective Order in this case.

                  BATES RANGE                                          DESCRIPTION
 BSNY0000001 - BSNY0001672
                                                     Load files from provided by Bryan
 *also bear the control numbers: SEC-SDNY-
                                                     Snyderman
 EPROD-000001042 – SEC-SDNY-EPROD-
 000002713
 USAO-008-00000001-00000201                          Caporale SEC Testimony
 USAO-008-00000202-00000320                          Caporale SEC Testimony Exhibits
                                                     Photos of Iconix offices, provided by the
 USAO-008-00000321-00000345
                                                     Federal Bureau of Investigation




                                            Very truly yours,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                         by: ________________/s_____________________
                                             Edward Imperatore/Scott Hartman/Jared Lenow
                                             Assistant United States Attorneys
                                             (212) 637-2327 / 2357 / 1068
         Case 1:19-cr-00869-ER Document 106-3 Filed 09/10/21 Page 4 of 5




                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                     December
                                                    The Silvio J. Mollo2,Building
                                                                          2015
                                                    One Saint Andrew s Plaza
                                                    New York, New York 10007



                                                     March 23, 2020

BY ELECTRONIC MAIL
Lorin L. Reisner, Esq.
Richard C. Tarlowe, Esq.
Andrew D. Reich, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019

                Re:   United States v. Neil Cole, 19 Cr. 869 (ER)

Dear Counsel:

        Out of an abundance of caution, the Government writes to give the defendant notice that it
may offer the evidence described below at the trial in this matter. The Government intends to offer
this evidence as direct proof of conduct charged in the Indictment. The Government will also offer
this evidence in the alternative pursuant to Rule 404(b) of the Federal Rules of Evidence.

       First, the Government may offer evidence regarding an inquiry into potential accounting
                                                          , in or about 1999, and the subsequent
                                                       . In                    s auditors at Ernst
                   questioned, among other things, certain tra                                   s
January 31, 1999 financial statements. Specifically, EY raised concerns that approximately $1.65
                                                        a sourcing agent, Redwood, at the end of

made to Redwood at the same time. The expense credits had the effect of moving the company
from loss to profitability, while the capital expenditures did not reduce earnings for the quarter.

       In response to the concerns raised by EY, Cole and
counsel, Deborah Sorell, prepared a memorandum
board of directors also conducted an internal investigation during which they interviewed Cole,
among others. The SEC
occasions. During his interviews with the board of directors and in his testimony with the SEC,
Cole admitted that he had backdated documents related to the Redwood transactions. In 2003,
Cole entered into settlements with the SEC personally and on behalf of Iconix in which he did not
                                                                     dits.
        Case 1:19-cr-00869-ER Document 106-3 Filed 09/10/21 Page 5 of 5

Page 2 of 2



        The Government may offer this evidence as direct proof of the offenses charged in the
Indictment, including to establish                                                       and
issues and of scrutiny of revenue recognition rules and practices, and to provide context for
(1) references made to                           during the course of the charged conspiracy

Division of Corporate Finance. In the alternative, the Government plans to introduce this
evidence pursuant to Rule 404(b) to prove                     motive, opportunity, intent,
preparation, plan, knowledge, absence of mistake and/or lack of accident as to the offenses
charged in the Indictment.

       Second, the Government may offer evidence regarding the joint venture agreement

                                             , including the negotiations of that transaction.

       The Government may offer the MENA evidence as direct proof of the offenses charged
in the Indictment, including to establish the means and methods of the securities fraud
conspiracy charged in the Indictment, to provide context                   negotiations with
GBG and his discussions and relationship with co-conspirators, and to complete the story of
the charged offenses and the relationship between Iconix and GBG. In the alternative, the
Government plans to introduce this evidence pursuant to Rule 404(b) to prove
motive, opportunity, intent, preparation, plan, knowledge, absence of mistake and/or lack of
accident as to the offenses charged in the Indictment.

       This letter constitutes notice within the meaning of Rule 404(b) and is submitted without


                                                    Very truly yours,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                            By:     ___/S/__________________________
                                                    Edward Imperatore
                                                    Scott Hartman
                                                    Jared Lenow
                                                    Assistant United States Attorneys
                                                    (212) 637-2327/2527/1068
